*228OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on June 16, 1965. By order of this court dated September 23, 1983, the respondent was suspended from the practice of law pending the outcome of this disciplinary proceeding. In this proceeding to discipline the respondent the petitioner moves, inter alia, to confirm the Special Referee’s report which sustained the four charges of professional misconduct against the respondent and the respondent submits an affidavit in response thereto.
The Special Referee sustained the charges of misconduct against the respondent, finding that he had been convicted of attempted possession of stolen property in the second degree, a class A misdemeanor, in violation of Penal Law §§ 110.00 and 165.45, and finding him guilty of engaging in illegal conduct by (1) accepting a television set from his client in lieu of a legal fee believing it to be stolen property, (2) during the course of his representation of a client, knowingly attempting to create and use perjured testimony and false evidence, and (3) during the course of his representation of a client, counseling and assisting said client on how to commit future crimes of burglary and criminal possession of stolen property, and avoid punishment therefor. On July 15, 1983, the respondent was sentenced for his misdemeanor conviction and ordered to pay a fine of $1,000 and placed on probation for a period of three years.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. The respondent is guilty of the professional misconduct set forth above. The petitioner’s motion, inter alia, to confirm the Special Referee’s report to the extent that it seeks to have the four charges of professional misconduct sustained is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the respondent’s allegations in mitigation but are unable to accept any such arguments in view of the serious nature of the professional misconduct. Accordingly, the respondent should be, and hereby is, disbarred and the clerk of the court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
*229Mollen, P JJ., concur. J., Thompson, Bracken, Brown and Weinstein,